Appeal by the defendant from a judgment of the County Court, Westchester County (Lange, J.), rendered May 24, 2002, convicting her of manslaughter in the second degree, upon a jury verdict, and imposing sentence.
*943Ordered that the judgment is affirmed.
The defendant’s claim that the evidence was legally insufficient to support the jury’s verdict which acquitted her of manslaughter in the first degree but found her guilty of manslaughter in the second degree based on inconsistency or repugnancy in the verdict is unpreserved for appellate review (see People v Alfaro, 66 NY2d 985, 987 [1985]; People v Satloff, 56 NY2d 745, 746 [1982]; People v Stahl, 53 NY2d 1048, 1050 [1981]). Moreover, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see People v Williams, 84 NY2d 925, 926 [1994]). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The defendant’s claims that she was deprived of a fair trial and was denied her right to confront witnesses are without merit. The trial court’s remarks and comments, and the curtailment of the defense counsel’s questioning, were proper responses to the defense counsel’s tactics (see People v Gonzalez, 38 NY2d 208, 210 [1975]; People v Serrano, 253 AD2d 531, 532 [1998]; People v Meade, 198 AD2d 307, 308 [1993]; People v Troy, 162 AD2d 744 [1990]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contentions either are unpreserved for appellate review or without merit. Altman, J.P., Florio, Friedmann and Mastro, JJ., concur.